Case 1:18-cr-00098-SPW Document 39 Filed 07/10/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 18-98-BLG-SPW
Plaintiff,
VS. ORDER
CODY ALLEN VIERS,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Vacate Hearing on
Modification of Supervised Release Condition (Doc. 37), and for good cause
appearing

IT IS HEREBY ORDERED that the hearing set for Thursday, July 23, 2020

at 3:30 p.m. is VACATED.

The Clerk of Court is directed to notify counsel of the making of this Order.

Ahm
DATED this _fO_ day of July, 2020.
ff J
xfttscte x Lt bee EIEE cn...
SUSAN P. WATTERS

United States District Judge
